Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11288138; and claims 1-24 of U.S. Patent No. 10976962. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patents make obvious the claims of the pending application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang; Thai Q. et al. (US 6718352 B1) and Stephens; William et al. (US 9317538 B1).

 	Regarding claim 1, Dang discloses a method comprising: receiving, by the cloud-based storage system, a request to modify a dataset that is stored by the cloud-based storage system, wherein the dataset is synchronously replicated among a plurality of storage systems that includes the cloud-based storage system, wherein a request to modify the dataset is acknowledged as being complete when each of the plurality of storage systems has modified its copy of the dataset [Figs. 1-2, 4; Col. 7:66 to Col. 8:8]. 
 	Dang does not explicitly disclose generating recovery information indicating whether the request to modify the dataset has been applied on all storage systems in the plurality of storage systems synchronously replicating the dataset; and after a system fault, applying a recovery action in dependence upon the recovery information indicating whether the request to modify the dataset has been applied on all storage systems in the plurality of storage systems synchronously replicating the dataset. 
 	Stephens, however, discloses generating recovery information indicating whether the request to modify the dataset has been applied on all storage systems in the plurality of storage systems synchronously replicating the dataset [Col. 1: 57-60: technology for recovering data sets wherein the data sets to be recovered correspond with a portion (i.e., not all) of a data storage volume]; and after a system fault, applying a recovery action in dependence upon the recovery information indicating whether the request to modify the dataset has been applied on all storage systems in the plurality of storage systems synchronously replicating the dataset [Col. 1: 58 to Col. 2:8; Col. 4: 4-8: technology for recovering data sets wherein the data sets to be recovered correspond with a portion (i.e., not all) of a data storage volume; detect that a request to create a new data set has failed, acquire data set creation parameters associated with the request to create the new data set in response to detecting that the request to create the new data set has failed].
 	It would have been obvious to one of ordinary skill in the art to have generated recovery information indicating that the request to modify the dataset has not been applied on all the storage systems in the plurality of storage systems; and responsive to a system fault at one of the plurality of storage systems, applied a recovery action in dependence upon the recovery information indicating that the request to modify the dataset has not been applied on all storage systems in the plurality of storage systems in order to allow for the movement of data and provide methods for recovering data sets (Col. 1: 6-9).  	Regarding claim 2, Dang discloses the method of claim 1, wherein the cloud-based storage system includes a plurality of cloud computing instances that respectively store a portion of the dataset [Col. 7: 1-22; 51-64].  	Regarding claim 3, Dang discloses the method of claim 2, wherein the cloud computing instances provide block-level data storage [Col. 9: 45-55].  	Regarding claim 4, Dang discloses the method of claim 1, wherein the cloud-based storage system includes a cloud-based object storage that stores all portions of the dataset [Col. 13: 29-38].  	Regarding claim 5, Dang discloses the method of claim 1, wherein the plurality of storage systems includes at least one hardware-based storage system [Fig. 1-2].  	Regarding claim 6, Dang discloses the method of claim 1, wherein the recovery information includes tracking information from one or more of the plurality of storage systems, and wherein the tracking information indicates progress toward applying the request to modify the dataset on the plurality of storage systems [Col. 11: 15-36].  	Regarding claim 7, Dang discloses the method of claim 6, wherein the tracking information includes logging information on which storage systems of the plurality of storage systems have been sent the request to modify the dataset [Col. 11: 3-14].  	Regarding claim 8, Dang discloses the method of claim 6, wherein the tracking information includes logging information on which storage systems of the plurality of storage systems have acknowledged completing the request to modify the dataset [Fig. 1-5B; Col. 11: 3-14].  	Regarding claim 9, Dang discloses the method of claim 1, wherein the recovery information includes confirmation information from one or more other of the plurality of storage systems on whether the request is confirmed to have been processed, and wherein the confirmation information is based on the cloud-based storage system querying the one or more of the other of the plurality of storage systems [Fig. 1-5B; Col. 17: 10-15].  	Regarding claim 10, Dang discloses the method of claim 1, wherein the request to modify the dataset is one of a plurality of requests to modify the dataset, and wherein the recovery information comprises an order in which the plurality of requests to modify the dataset are to be applied [Col. 16: 47-54].  	 Regarding claims 11-20, the rationale in the rejection of claims 1-10 is herein incorporated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eguchi; Yoshiaki et al. (US 7386755 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   September 9, 2022                                     By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246